Name: Commission Regulation (EC) No 1008/97 of 4 June 1997 amending Regulation (EC) No 1328/96 establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  economic policy;  trade;  animal product;  regions of EU Member States
 Date Published: nan

 5 . 6 . 97 I EN 1 Official Journal of the European Communities No L 145/ 19 COMMISSION REGULATION (EC) No 1008/97 of 4 June 1997 amending Regulation (EC) No 1328 /96 establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products products, the quantities set down in the forecast supply balances for those products must be adjusted; whereas the corresponding Annex to Commission Regulation (EC) No 1328/96 should consequently be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 2790/94 (  '), as amended by Regulation (EC) No 2883/94 (4), lays down the detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands; Whereas Regulation (EC) No 1 328/96 (5), establishes the supply balance for beef and veal products for the Canary Islands; whereas that balance may be revised where neces ­ sary, by means of adjustments during the year to the quantities, within the total laid down, on the basis of the region 's requirements; whereas in order to satisfy the requirements of the Canary Islands for beef and veal HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1328/96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27 . 6 . 1992, p . 13 . (2) OJ No L 320 , 11 . 12 . 1996, p . 1 . ( 3) OJ No L 296, 17 . 11 . 1994, p . 23 . ( ¦) OJ No L 304, 29 . 11 . 1994, p . 18 . 5 OJ No L 171 , 10 . 7 . 1996, p . 9 . No L 145/20 EN Official Journal of the European Communities 5 . 6 . 97 ANNEX FORECAST SUPPLY BALANCE FOR LIVE BOVINE ANIMALS AND BEEF AND VEAL FOR THE CANARY ISLANDS FOR THE PERIOD 1 JULY 1996 TO 30 JUNE 1997 \ \ Number (*) CN code Description of goods or quantity \ (in tonnes) 0102 10 00 Pure-bred breeding bovines (') 4 300 Q 0201 Meat of bovine animals , fresh or chilled 17 500 0202 Meat of bovine animals , frozen 22 500 (') Entry under this heading is subject to the conditions laid down in the relevant Community provisions. ( ¢) Head .